DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. About 1% to about 95% covers the entire range and does not particularly point out a desired range or value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


21-23, 25-26, 30, 35-36, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camilleri et al. (PG Pub. 2006/0020298).
Regarding Claim 21, Camilleri discloses a method of enhancing oromotor skills, comprising the steps of:
providing a cranial nerve stimulation system comprising at least one stimulating electrode (see par. 15-16);
securing the at least one stimulating electrode to a subject's cranial nerve (see par. 16);
providing the subject with a source of food (see par. 10); and
administering stimulation using the at least one stimulating electrode to the cranial nerve (see par. 13 and 18).
Regarding Claim 22, Camilleri discloses wherein the step of administering stimulation is triggered by at least one physiological response from the subject (see par. 18).
Regarding Claim 23, Camilleri discloses wherein the at least one physiological response is a feeding attempt by the subject (see par. 18).
Regarding Claim 25, Camilleri discloses wherein the at least one physiological response is a muscle activation by the subject that surpasses a minimum threshold value (see par. 7).
Regarding Claims 26 and 36, Camilleri discloses wherein the cranial nerve is selected from the group consisting of: the trigerninal nerve, the facial nerve, the accessory nerve, the hypoglossal nerve, the auricular branch of the vagus nerve, and the main bundie of the vagus nerve (see par. 15).
Regarding Claim 35, see rejection of similarly worded Claim 21 above. Camilleri further discloses measuring muscle group activation (see stomach contractions; par. 9); and administering stimulation using the at least one stimulating electrode to the cranial nerve in response to the measurement of muscle group activation when the measurement surpasses a minimum threshold value (see par. 8 and 18).
Regarding Claims 30 and 39, Camilleri necessarily discloses wherein the minimum threshold is a percentage of a maximum potential of the muscle selected from the group consisting of about: 1%, 2%, 3%, 4%, 5%, 10%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, or 95% (see par. 7) because any percentage would be close to any of the above percentages [emphasis added].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 28-29, 31-34, 37-38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camilleri et al. (PG Pub. 2006/0020298) in view of Barlow et al. (PG Pub. 2013/0289648).
Regarding Claim 24, Camilleri does not elaborate on a sucking attempt. Barlow discloses a similar closed loop system for stimulating a cranial nerve (see par. 7) wherein the at least one physiological response is a visual sucking attempt by the 
Regarding Claims 28 and 37, Camilleri does not elaborate on the pulse parameters. Barlow discloses the pulse generation system is able to create the desired waveforms according to need (see par. 81). It would have been obvious to one of ordinary skill in the art at the time of the invention to set the minimum threshold as an absolute value selected from the group consisting of about: 0.1 µV, 0.5 µV, 1 µv, 5 µv, 10 µv, 50 µV, 100 µV, 200 µV, 300 µV, 400 µV, 500 µV, 1mV, 5 mV, 10 mV, 20 mV, 30 mV, 40 mV, or 50 mV or a change from a base measurement taken at rest selected from the group consisting of about: 0.1 µV, 0.5 µV, 1 µv, 5 µv, 10 µv, 50 µV, 100 µV, 200 µV, 300 µV, 400 µV, 500 µV, 1mV, 5 mV, 10 mV, 20 mV, 30 mV, 40 mV, or 50 mV since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 31, Camilleri does not elaborate on the pulse parameters. Barlow discloses the pulse generation system is able to create the desired waveforms according to need (see par. 81). It would have been obvious to one of ordinary skill in the art at the time of the invention to set the stimulation with an intensity selected from the group consisting of about: 0.01 mA, 0.05 mA, 0.1 mA, 0.2 mA, 0.3 mA, 0.4 mA, 0.5 mA, 0.6 mA, 0.7 mA, 0.8 mA, 0.9mA, 1 mA, 1.5 mA, 2mA, 2.5 mA, 3 mA, 3.5 mA, 4mA, 45mA, 5 mA, 6mA, 7 mA, 8mA, 9 mA, and 10 mA since it has been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 32, Camilleri does not elaborate on the pulse parameters. Barlow discloses wherein the stimulation has a frequency selected from the group consisting of about: 1 Hz, 2 Hz, 3 Hz, 4 He, 8 Hz, 6 Hz, 7 Hz, 8 Hz, 9 Hz, 10 Hz, 15 Hz, 20 Hz, 25 Hz, 30 Hz, 35 Hz, 40 Hz, 45 Hz, and 50 Hz (see par. 7). It would have been obvious to one of ordinary skill in the art at the time of the invention to use these parameters because Barlow teaches entrain the brain to properly suck or swallow and receive nourishment (see par. 39).
Regarding Claim 33, Barlow further discloses wherein the stimulation has a pulse width selected from the group consisting of about: 10 µs, 20 µs, 30 µs, 40 µs, 50 µs, 60 µs, 70 µs, 80 µs, 90 µs, 100 µs, 130 µs, 200 µs, 250 µs, 300 µs, 350 µs, 400 ws, 450 µs, 500 µs, 550 µs, 600 µs, 650 µs, 700 µs, 750 µs, 800 µs, 8S0 µs, 900 µs, 950 µs, and 1 ms (see par. 17). It would have been obvious to one of ordinary skill in the art at the time of the invention to use these parameters because Barlow teaches entrain the brain to properly suck or swallow and receive nourishment (see par. 39).
Regarding Claim 34, Barlow further discloses wherein the stimulation has an on duration and an off duration, each selected from the group consisting of about: 0.1 seconds, 0.5 seconds, 1.5 seconds, 2 seconds, 2.5 seconds, 3 seconds, 3.5 seconds, 4 seconds, 4.5 seconds, 5 seconds, 10 seconds, 20 seconds, 30 seconds, 40 seconds, 50 seconds, 1 minute, 2 minutes, 3 minutes, 4 minutes, 5 minutes, 10 minutes, 15 minutes, 20 minutes, 30 minutes, 40 minutes, 45 minutes, 50 minutes, and 1 hour (see par. 7). It would have been obvious to one of ordinary skill in the art at the time of the 
Regarding Claim 40, see rejection of similarly worded Claims 21 and 35 above. Camilleri further discloses a power source and a processor (see par. 16). Barlow discloses a similar system with a computing platform (see device 102) including a processor (see processor 202) and a non-transitory computer readable medium (see memory 200) connected to the stimulating electrode (see appliance 108). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate these components in order to receive, process, and generate the necessary signals (see par. 49). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camilleri et al. (PG Pub. 2006/0020298) in view of Martin et al. (PG Pub. 2013/0296751).
Regarding Claim 27, Camilleri does not disclose an electrode secured to the subject’s ear. Martin discloses a similar oral device wherein the at least one stimulating electrode is noninvasively secured to a subject’s ear canal, tragus, cymba conchae, lobe, helix, anti- helix, mastoid, or neck (see par. 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to stimulate a subject’s neck for enhancing oromotor skills because the nerves involved in food and swallowing exist in this area (see par. 226).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Errico (PG Pub. 2007/0106338) discloses cranial nerve stimulation (see par. 72).
Fowler et al. (PG Pub. 2009/0099622) discloses a response dependent stimulation (see par. 22 and 35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/N.P/           Examiner, Art Unit 3792      

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792